           Case 1:20-vv-00128-UNJ Document 35 Filed 07/21/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0128V
                                          UNPUBLISHED


    MICHAEL COOK,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: June 21, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On February 4, 2020, Michael Cook filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barré syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine that was administered to him on November 7,
2018. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On November 3, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On June 21, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $163,682.50
(comprised of $160,000.00 for pain and suffering and $3,682.50 for past unreimbursed

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00128-UNJ Document 35 Filed 07/21/21 Page 2 of 4



medical expenses). Proffer at 1. In the Proffer, Respondent represented that Petitioner
agrees with the proffered award. Id. Based on the record as a whole, I find that Petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $163,682.50 (comprised of $160,000.00 for pain and suffering and
$3,682.50 for past unreimbursed medical expenses) in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         Case 1:20-vv-00128-UNJ Document 35 Filed 07/21/21 Page 3 of 4




          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                    OFFICE OF SPECIAL MASTERS

 MICHAEL COOK,

                       Petitioner,

 v.                                                   No. 20-128V
                                                      Chief Special Master Corcoran (SPU)
 SECRETARY OF HEALTH AND                              ECF
 HUMAN SERVICES,

                       Respondent.

                      PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On February 4, 2020, Michael Cook (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. He alleges that, as a result of receiving an influenza on November 7, 2018, he

suffered from Guillain-Barre Syndrome (“GBS”). See Petition at 1. On October 30, 2020,

respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as defined

by the Vaccine Injury Table, within the Table timeframe, and on November 3, 2020, the Ruling

on Entitlement was issued, finding that petitioner was entitled to compensation for a GBS Table

injury. ECF No. 20; ECF No. 21.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $163,682.50, for all damages, including $160,000.00 representative of pain and

suffering and $3,682.50 for petitioner’s past unreimbursed medical expenses. Petitioner agrees.

       This amount ($163,682.50) represents all elements of compensation to which petitioner is

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
          Case 1:20-vv-00128-UNJ Document 35 Filed 07/21/21 Page 4 of 4




III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, and requests that the Chief Special Master’s decision and the

Court’s judgment award the following: a lump sum of $163,682.50 in the form of a check

payable to petitioner. 1

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Acting Deputy Director
                                                     Torts Branch, Civil Division

                                                     LARA A. ENGLUND
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/ Adriana Teitel
                                                     ADRIANA TEITEL
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146, Benjamin Franklin Station
                                                     Washington, DC 20044-0146
                                                     Tel: (202) 616-3677
                                                     Email: adriana.teitel@usdoj.gov
Dated: June 21, 2021


1
 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
                                                 2
